     Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 1 of 15




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA


THOMAS JASON HUDDLESTON :

                  Petitioner             : CIVIL ACTION NO. 3:17-0502

       v.                                :       (JUDGE MANNION)

                                         :
COMM. OF PA, et al.,
                                         :
                  Respondents

                               MEMORANDUM

      Petitioner, Thomas Jason Huddleston, an inmate confined in the State

Correctional Institution, Frackville, Pennsylvania, filed the instant petition for

writ of habeas corpus pursuant to 28 U.S.C. §2254. (Doc. 1). He attacks a

conviction imposed by the Court of Common Pleas for Centre County,

Pennsylvania. Id. Because it appeared that the petition may be barred by the

statute of limitations, in accordance with United States v. Bendolph, 409 F.3d

155, 169 (3d Cir. 2005) (en banc), on December 5, 2019, the Court directed

the parties to address the timeliness of the petition and any applicable

statutory and/or equitable tolling of the statute of limitations. (Doc. 11).

Respondents filed a response on January 2, 2020. (Doc. 13). Although

provided an opportunity to file a traverse, Petitioner did not file a traverse.
     Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 2 of 15




The petition is ripe for disposition and, for the reasons set forth below, will be

dismissed as untimely under the statute of limitations, see 28 U.S.C.

§2244(d).



I.    Background

      On October 20, 1999, the Commonwealth filed an Information charging

Petitioner with the following: Murder in the First Degree, 18 Pa.C.S.A.

§2502(a); Criminal Conspiracy (Murder of the First Degree), 18 Pa.C.S.A.

§903(a)(1)(2); Murder of the Second Degree, 18 Pa.C.S.A. §2502(b);

Criminal Conspiracy (Murder of the Second Degree), 18 Pa.C.S.A.

§903(a)(1)(2); Murder of the Third Degree, 18 Pa.C.S.A. §2502(c); Robbery,

18 Pa.C.S.A. §3701(a)(1)(i); Criminal Conspiracy (Robbery), 18 Pa.C.S.A.

§903(a)(1)(2); Robbery of a Motor Vehicle, 18 Pa.C.S.A. §3702(a); Criminal

Conspiracy (Robbery of a Motor Vehicle), 18 Pa.C.S.A. §903(a)(1)(2); Theft

by Unlawful Taking, 18 Pa.C.S.A. §392 and Criminal Conspiracy (Theft by

Unlawful Taking), 18 Pa.C.S.A. §903(a)(1)(2). (Doc. 10, Information).

      Petitioner was tried by jury over the course of three days from October

9 through October 11, 2000 before Judge Thomas King Kistler, now

President Judge of the Centre County Court of Common Pleas. (Doc. 10,

Opinion and Order). At the conclusion of the trial, the jury found Petitioner


                                      -2-
     Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 3 of 15




guilty of the following charges: Murder of the Second Degree, Criminal

Conspiracy (Murder of the Second Degree), Robbery and Criminal

Conspiracy (Robbery). Id.

     On October 11, 2000, Petitioner was given a life sentence for Murder

of the Second Degree. Id. The sentences for the remaining counts were

deferred until October 12, 2000, when he was then sentenced on the

remaining charges. Id.

     On October 18, 2000, Petitioner filed his Post Sentence Motions. Id.

On March 13, 2001, Judge Kistler denied Petitioner’s Post Sentence

Motions. Id.

     On April 12, 2001, Petitioner filed a timely Notice of Appeal to the

Superior Court of Pennsylvania. Id. On April 18, 2001, Judge Kistler entered

an Order directing Petitioner to file a Statement of Matters Complained of on

Appeal pursuant to Pa.R.A.P. 1925(b). Id. On May 8, 2001, Judge Kistler

entered an Order indicating that Petitioner failed to file a Statement of

Matters Complained of an Appeal. Id. Petitioner then filed an untimely

Statement of Matters Complained of on Appeal that same day. Id.

     On June 28, 2002, the Superior Court of Pennsylvania dismissed

Petitioner’s direct appeal, finding that the issues were waived for failure to

file a timely 1925(b) statement at Docket No. 635 MDA 2001. Id.


                                    -3-
     Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 4 of 15




        On July 12, 2001, Petitioner filed an application for re-argument or

reconsideration, which the Superior Court denied on August 5, 2002. Id.

        On April 22, 2003, the Pennsylvania Supreme Court denied allocator

at Docket No. 712 MAL 2002. Id.

        On March 13, 2006, Petitioner filed his first Post-Conviction Relief Act

(PCRA) Petition. Id. The Commonwealth filed its Answer and New Matter to

Petition for Post-Conviction Relief on June 16, 2006. Id.

        On September 7, 2006, the trial court, without reaching the merits of

the first PCRA petition, reinstated Petitioner’s direct appeal rights nunc pro

tunc.

        On October 5, 2006, Petitioner filed a direct appeal to the Superior

Court. Id. However, on October 10, 2007, the Superior Court quashed the

appeal as untimely, at Docket No. 1745 MDA 2006. Id.

        On September 22, 2008, Petitioner filed a second PCRA petition. Id.

The Commonwealth filed an Answer on December 15, 2009. Id. On May 6,

2011, the Commonwealth filed a motion challenging the Court’s jurisdiction

to hear the defense motion, arguing that the second PCRA petition was

untimely and should be dismissed without a hearing. Id. The trial court held

an evidentiary hearing on August 22, 2011 and on September 16, 2011, the




                                      -4-
     Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 5 of 15




trial court granted Petitioner’s second PCRA petition and again reinstated

Petitioner’s direct appeal right nunc pro tunc. Id.

      On October 13, 2011, Petitioner filed a notice of appeal. Id. On

September 21, 2012, the Superior Court reached a decision on the merits of

Petitioner’s appeal and affirmed his conviction at Docket No. 1831 MDA

2011. Id. On March 6, 2013, the Pennsylvania Supreme Court denied

Petitioner’s petition for allowance of appeal at Docket No. 830 MAL 2012. Id.

      On June 2, 2014, Petitioner filed a third PCRA petition. Id. On August

8, 2014, the Commonwealth filed its Answer, New Matter, and a Motion to

Dismiss PCRA Without a Hearing. Id.

      On June 30, 2015, the trial court granted in part and denied in part the

Commonwealth’s Answer, New Matter and Motion to Dismiss Amendment

PCRA Without Hearing. Id. In the June 30, 2015 Opinion and Order, the trial

court provided notice of dismissal pursuant to Pa.R.Crim.P. 907(1)

concerning three of the five claims found within Petitioner’s Amendment

PCRA petition. Id. Those claims included two of the issues currently on

appeal: Petitioner’s ineffectiveness claim concerning the trial court’s refusal

to give a duress instruction, as well as his constitutional violation claim

concerning the marijuana pipe. Id. On July 18, 2015, Petitioner filed an

untimely response to the notice to dismiss. Id. Accordingly, on August 3,


                                      -5-
        Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 6 of 15




2015, the trial court issued an Opinion and Order dismissing those claims

without a hearing. Id.

        On October 26, 2015, the trial court held an evidentiary hearing on the

remaining two claims, including Petitioner’s ineffectiveness claim concerning

trial counsel’s failure to move to suppress Petitioner’s statement to Trooper

Mahalko. Id. On December 2, 2015, the trial court denied Petitioner’s

Amended PCRA Petition. Id.

        On December 31, 2015, Petitioner filed a Notice of Appeal and on

January 27, 2016, filed a Concise Statement of Errors Complained of on

Appeal. Id. On February 1, 2016, the trial court issued its Opinion in response

to Matters Complained of on Appeal. Id.

        On February 7, 2017, the Pennsylvania Superior Court, by Opinion and

Order, affirmed the holding of the trial court. Id.

        On March 22, 2017, Petitioner filed the instant petition for writ of

habeas corpus, in which he once again challenges his conviction and

sentence imposed in the Centre Court of Common Pleas. (Doc. 1, petition).



II.     Discussion

      The court shall “entertain an application for a writ of habeas corpus in

behalf of a person in custody pursuant to the judgment of a State court only


                                      -6-
     Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 7 of 15




on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. §2254(a). A petition filed under

§2254 must be timely filed under the stringent standards set forth in the Anti-

Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub.L. No.

104-132, 110 Stat. 1214 (Apr. 24, 1996). See 28 U.S.C. §2244(d) (1).

Specifically, a state prisoner requesting habeas corpus relief pursuant to

§2254 must adhere to a statute of limitations that provides, in relevant part,

as follows:

      (1) A 1-year period of limitation shall apply to an application for a
      writ of habeas corpus by a person in custody pursuant to the
      judgment of a State court. The limitation period shall run from the
      latest of–

         (A) the date on which the judgment became final by the
         conclusion of direct review or the expiration of the time for
         seeking such review;
                                 ...

      (2) The time during which a properly filed application for State
      post-conviction or other collateral review with respect to the
      pertinent judgment or claim is pending shall not be counted
      toward any period of limitation under this subsection.

28 U.S.C. §2244(d)(1)-(2); see Jones v. Morton, 195 F.3d 153, 157 (3d Cir.

1999). Thus, under the plain terms of §2244(d)(1)(A), a state court criminal

judgment does not become final until appeals have been exhausted or the

time for appeal has expired. See Nara v. Frank, 264 F.3d 310, 314 (3d Cir.

2001).

                                      -7-
     Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 8 of 15




     Petitioner’s direct appeal rights were reinstated nunc pro tunc on

September 16, 2011. On October 13, 2011, Petitioner filed an appeal to the

Pennsylvania Superior Court, which was denied on September 21, 2012. On

March 6, 2013, the Pennsylvania Supreme Court denied Petitioner’s petition

for allowance of appeal at Docket No. 830 MAL 2012. Petitioner’s judgment

became final on June 4, 2013, ninety days after his Petition for Allowance of

Appeal to the Pennsylvania Supreme Court was denied. Wade v. Battle, 379

F.3d 1254, 1256 (11th Cir. 2004) (holding that a judgment of sentence

becomes final for AEDPA purposes “when the ninety-day period in which to

seek certiorari from the United States Supreme Court expired”). The one-

year AEDPA statute of limitations period commenced running as of that date

and expired one year later, on June 4, 2014. Therefore, the present petition,

filed on March 22, 2017, is patently untimely.

     However, the limitation period is not “an inflexible rule requiring

dismissal whenever AEDPA’s one-year clock has run.” Day v. McDonough,

547 U.S. 198, 208 (2006). “Instead, the limitation period is subject to both

statutory and equitable tolling.” Jenkins v. Superintendent of Laurel

Highlands, 705 F.3d 80, 85 (3d Cir. 2013).

     A.    Statutory Tolling

     Section 2244(d)(2) tolls the one-year statute of limitations with respect


                                    -8-
     Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 9 of 15




to the “time during which a properly filed application for State post-conviction

or other collateral review with respect to the pertinent judgment or claim is

pending.” 28 U.S.C. §2244(d)(2). The Third Circuit Court of Appeals has

defined “pending” as the time during which a petitioner may seek

discretionary state court review, whether or not such review is sought.

Swartz v. Meyers, 204 F.3d 417 (3d Cir. 2000).

      Pursuant to 28 U.S.C. §2244(d)(2), when Petitioner filed his third

PCRA petition on June 2, 2014, the AEDPA's filing period was statutorily

tolled with two (2) days of the one (1) year filing period remaining. See Harris,

209 F.3d at 328. Petitioner’s PCRA petition was pending until February 7,

2017, when the Pennsylvania Superior Court affirmed the holding of the trial

court. Petitioner then had thirty days, or until March 9, 2017, to file a petition

for allocator to the Supreme Court of Pennsylvania, which he did not do. See

Jenkins v. Superintendent of Laurel Highlands, 705 F.3d 80, 86 (3d Cir.2013)

(citing Pennsylvania Rule of Appellate Procedure 1113(a) (“a petition for

allowance of appeal shall be filed with the Prothonotary of the Supreme Court

within 30 days after the entry of the order of the Superior Court”)). Thus, the

AEDPA’s statute of limitations began to run again on this date. See id. At this

point, Petitioner had 2 days, or until Monday, March 13, 2017 to file a timely

§2254 petition.


                                      -9-
    Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 10 of 15




      Petitioner has failed to meet this deadline, as he filed the instant

petition on March 22, 2017, some nine (9) days later. 1

      B.    Equitable Tolling

      Equitable tolling stops the clock when extraordinary circumstances

prevent a petitioner from timely filing, thereby rendering strict enforcement of

the one-year limitations period unfair. Wood v. Milyard, 566 U.S. 463, 469

n.3 (2012); see also Holland v. Florida, 560 U.S. 631 (2010). “Equitable

tolling of the limitations period is to be used sparingly and only in

“extraordinary” and “rare” circumstances. See Satterfield v. Johnson, 434

F.3d 185, 195 (3d Cir. 2006); LaCava v. Kyler, 398 F.3d 271, 274-75 (3d Cir.

2005). Generally, a litigant seeking equitable tolling must establish two

elements: (1) that he has been pursuing his rights diligently; and (2) that

some extraordinary circumstance stood in his way.” Pace, 544 at 418.

      With respect to the diligent pursuit of rights, he must demonstrate that

he exercised reasonable diligence in investigating and bringing the claims.

See Robinson v. Johnson, 313 F.3d 128, 142 (3d Cir. 2002). Mere excusable


1
   Petitioner fares no better by applying the “prison mailbox rule”, which
construes the filing date as the date Petitioner delivered the petition to prison
officials for mailing. See Burns v. Morton, 134 F.3d 109, 113 (3d Cir. 1998).
The Court assumes for purposes of this Memorandum and Order that the
petition was handed to a prison official for mailing, and thus filed, on March
21, 2017, the date on the postmark. However, even accepting this date as
the file date, the petition is untimely by eight (8) days.
                                     - 10 -
    Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 11 of 15




neglect is not sufficient. See LaCava, 398 F.3d at 276. Moreover, “the party

seeking equitable tolling must have acted with reasonable diligence

throughout the period he seeks to toll.” Warren v. Garvin, 219 F.3d 111, 113

(2d Cir. 2000) (quoting Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000)).

      Extraordinary circumstances have been found where (1) the

respondent has actively misled the petitioner, (2) the petitioner has in some

extraordinary way been prevented from asserting his rights, (3) the petitioner

has timely asserted his rights mistakenly in the wrong forum, see Jones, 195

F.3d at 159, or (4) the court has misled a party regarding the steps that the

party needs to take to preserve a claim, see Brinson v. Vaughn, 398 F.3d

225, 230 (3d Cir. 2005). Significantly, even where extraordinary

circumstances exist, “[i]f the person seeking equitable tolling has not

exercised reasonable diligence in attempting to file after the extraordinary

circumstances began, the link of causation between the extraordinary

circumstances and the failure to file is broken, and the extraordinary

circumstances therefore did not prevent timely filing.” Brown v. Shannon, 322

F.3d 768, 773 (3d Cir. 2003) (quoting Valverde v. Stinson, 224 F.3d 129, 134

(2d Cir. 2000)).

      Here, Petitioner does not set forth any basis to support the application

of equitable tolling. In fact, although this Court’s December 5, 2019


                                    - 11 -
    Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 12 of 15




scheduling Order provided an opportunity to file a reply to Respondent’s

memorandum regarding timeliness of the petition, Petitioner neither filed a

reply, nor requested an enlargement of time within which to do so.

      We now turn to the fundamental miscarriage of justice tolling

exception. Although the fundamental miscarriage of justice or “actual

innocence” exception was previously used to excuse procedural default, the

United States Supreme Court has held that a convincing showing of actual

innocence may excuse the federal limitations period. McQuiggin v. Perkins,

569 U.S. 383 (2013). McQuiggin made it clear that such an exception is very

rare, noting that the petitioner “must show that it is more likely than not that

no reasonable juror would have convicted him in the light of the new

evidence.” Id. at 399 (citing Schlup v. Delo, 513 U.S. 298, 327 (1995)). “To

be credible a claim of actual innocence must be based on reliable evidence

not presented at trial.” Schlup, 513 U.S. at 324; Calderon v. Thompson, 523

U.S. 558, 559 (1998). “Proving actual innocence based on new evidence

requires the petitioner to demonstrate (1) new evidence (2) that is reliable

and (3) so probative of innocence that no reasonable juror would have

convicted the petitioner.” Sistrunk v. Rozum, 674 F.3d 181, 191 (3d Cir.

2012) (citing Schlup, 513 U.S. at 327). “‘[A] petitioner does not meet the

threshold requirement unless he persuades the district court that, in light of


                                     - 12 -
       Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 13 of 15




the new evidence, no juror, acting reasonably, would have voted to find him

guilty beyond a reasonable doubt.’ Schlup, 513 U.S., at 329, 115 S.Ct. 851;

see House, 547 U.S., at 538, 126 S.Ct. 2064 (emphasizing that the Schlup

standard is “demanding” and seldom met).” McQuiggin, 569 U.S. at 386.

        “The gateway actual innocence standard is ‘demanding’ and satisfied

only in the ‘rare’ and ‘extraordinary’ case where ‘a petition presents evidence

of innocence so strong that a court cannot have confidence in the outcome

of the trial unless the court is also satisfied that the trial was free of

nonharmless constitutional error.’ ” Reeves v. Fayette SCI, 897 F.3d 154 (3d

Cir. 2018) (quoting McQuiggin, 569 U.S. at 392). Here, Petitioner fails to

provide new reliable exculpatory evidence to support an actual innocence

claim and none can be extracted from the claims raised in his petition.

Accordingly, he has not demonstrated that the “actual innocence” exception

to the AEDPA statute of limitations applies.



III.    Conclusion

        For the reasons set forth above, the petition for writ of habeas corpus

will be dismissed as untimely.




                                     - 13 -
      Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 14 of 15




IV.    Certificate of Appealability

       Pursuant to 28 U.S.C. §2253(c), unless a circuit justice or judge issues

a certificate of appealability (“COA”), an appeal may not be taken from a final

order in a proceeding under 28 U.S.C. §2254. A COA may issue only if the

applicant has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. §2253(c)(2). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322 (2003). “When the district court denies a

habeas petition on procedural grounds without reaching the prisoner’s

underlying constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here,

jurists of reason would not find the procedural disposition of this case

debatable. Accordingly, no COA will issue.




                                      - 14 -
      Case 3:17-cv-00502-MEM-DB Document 14 Filed 08/04/21 Page 15 of 15




        A separate Order will issue.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: August 4, 2021
17-05024-01




                                       - 15 -
